Per Curiam.
Appeal from an order for judgment, and also from an order refusing to grant a motion to amend the findings of fact and conclusions of law. An order for judgment is not appealable. Ryan v. Kranz, 25 Minn. 362; Croft v. Miller, 26 Minn. 317, 4 N. W. 45; St. Anthony Falls Bank v. Graham, 67 Minn. 318, 69 N. W. 1077.
An order denying a motion to amend the trial court’s findings of fact and conclusions of law is not appealable. Lamprey v. St. Paul & Chicago Ry. Co., 86 Minn. 509, 515, 91 N. W. 29, and cases cited.
Appeal dismissed.